DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2021.
Applicant's election with traverse of Group II, claims 6-17, in the reply filed on May 18, 2021 is acknowledged.  The traversal is on the ground that multiple groups can be searched and examined together without undue burden.  This is not found persuasive because MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02. Since the Examiner has shown a different classification for the two groups of claims, a burden for examining both groups has been shown.  Additionally, the traversal is not found persuasive because the cooling control system of claim 1 does not recite a pump whereas the cooling control method of claim 6 requires the ability to change or regulate a pump for circulating coolant for cooling the fuel cell stack. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted April 18, 2019, has been received and considered by the Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separator, the pump and the value must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. The claims recite estimating and adjusting. This judicial exception is not integrated into a practical application because the abstract idea only recites a mathematical concept, i.e. mathematical relationships between variables or numbers. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional limitations provided in the claims that amount to providing substantially more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2018/0183080).
Regarding claim 6, Yamada et al. teaches a fuel cell system 10 comprising a fuel cell stack 11, the fuel cell system 10 is mounted to a fuel cell hybrid vehicle (para. [0021]).  Yamada et al. also teaches that fuel cell stack 11 includes cells having a structure that an electrolyte film is interposed between a plate of a cathode electrode and a plate of an 
Yamada et al. teaches a cooling control method of a fuel cell, comprising:
estimating, by a controller, a temperature of a separator (the temperature of the separator corresponds to the temperature of the coolant right after the coolant is heated by the fuel cell stack 11; para. [0035]; estimating the temperature of the separator/coolant corresponds to sensing the temperature of the coolant/separator right after the coolant is heated by the fuel cell stack), and  
adjusting, by the controller, a ratio of coolant passing through a heat exchange device (radiator 420 to coolant bypassing the heat exchange device based on the estimated temperature of the separator (para. [0044]).  
Yamada et al. is silent regarding adjusting, by the controller, a rotation speed of a pump for circulating coolant for cooling the fuel cell stack based on the estimated 
Regarding claim 7, modified Yamada et al. is silent regarding a cooling control method wherein the estimating of the temperature of the separator includes: assuming that an initial temperature of the separator is equal to the temperature of the coolant, estimating, by the controller, temperature change of the separator according to heating caused by the heat generated in the fuel cell stack and cooling caused by heat exchange with the coolant flowing between the separators.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. such that the estimating of the temperature of the separator includes: assuming that an initial temperature of the separator is equal to the temperature of the coolant, estimating, by the controller, temperature change of the separator according to heating caused by the heat generated in the fuel cell stack and cooling caused by heat exchange with the coolant flowing between the separators when doing so provides for better or more effective cooling of the fuel cell.  
Regarding claim 8, modified Yamada et al. is silent regarding a cooling control method wherein the estimating of the temperature of the separator includes: estimating, by the controller, the temperature of the separator according to heat exchange between 
Regarding claim 9, modified Yamada et al. teaches a cooling control method wherein the adjusting of the ratio of the coolant includes: an opening degree of a valve for adjusting a flow rate of coolant bypassing the heat exchange device (para. [0038]).  
Regarding claim 10, modified Yamada et al. is silent regarding a cooking control method wherein the adjusting of the ratio of the coolant includes: adjusting, by the controller, an inlet temperature of the coolant flowing into the fuel cell stack to a variable target temperature reduced from a predetermined target temperature in proportion to a difference between the temperature of the separator and a predetermined reference temperature when the temperature of the separator is equal to or greater than the predetermined reference temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting of the ratio of the coolant to include: adjusting, by the controller, an inlet temperature of the coolant flowing into the fuel cell stack to a variable target temperature reduced from a 
Regarding claim 11, modified Yamada et al. is silent regarding a cooling control method wherein the adjusting of the ratio of the coolant includes: adjusting, by the controller, the inlet temperature of the coolant flowing into the fuel cell stack to the predetermined target temperature when the temperature of the separator is less than the predetermined reference temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting the ratio of the coolant to include: adjusting, by the controller, the inlet temperature of the coolant flowing into the fuel cell stack to the predetermined target temperature when the temperature of the separator is less than the predetermined reference temperature when doing so provides for better or more effective cooling of the fuel cell.
Regarding claim 12, modified Yamada et al. is silent regarding a cooling control method wherein the adjusting of the rotation speed of the pump includes: adjusting, by the controller, the rotation speed of the pump to a target rotation speed obtained by adding or subtracting a variable amount proportional to a difference between the temperature of the separator and a predetermined reference temperature to or from a predetermined rotation speed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting the rotation speed of the pump 
Regarding 13, modified Yamada et al. is silent regarding a cooling control method wherein, in the adjusting of the rotation speed of the pump, the variable amount is proportional to an opening degree of a valve for adjusting a flow rate of the coolant passing through the heat exchange device when the temperature of the separator is equal to or greater than the predetermined reference temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting the rotation speed of the pump, the variable amount is proportional to an opening degree of a valve for adjusting a flow rate of the coolant passing through the heat exchange device when the temperature of the separator is equal to or greater than the predetermined reference temperature in order to assist with circulating coolant to and through the fuel cell stack.  
Regarding claim 14, modified Yamada et al. is silent regarding a cooling control method wherein, in the adjusting of the rotation speed of the pump, the variable amount is proportional to a predetermined ratio when the temperature of the separator is less than the predetermined reference temperature. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting of the rotation speed of 
Regarding claim 15, modified Yamada et al. is silent regarding a cooling control method wherein the adjusting of the rotation speed of the pump includes: adjusting, by the controller, the rotation speed of the pump to a predetermined rotation speed until a valve for a flow rate of the coolant passing through the heat exchange device is completely opened.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting the rotation speed of the pump to include: adjusting, by the controller, the rotation speed of the pump to a predetermined rotation speed until a valve for a flow rate of the coolant passing through the heat exchange device is completely opened when doing so provides for better or more effective cooling of the fuel cell.
Regarding claim 16, modified Yamada et al. is silent regarding a cooling control method wherein the adjusting of the rotation speed of the pump includes: adjusting, by the controller, the rotation speed of the pump to a target rotation speed obtained by adding a variable amount proportional to a difference between the temperature of the separator and a predetermined reference temperature to the predetermined rotation speed when the valve for adjusting the flow rate of the coolant passing through the heat exchange device is completely opened.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting the rotation speed of 
Regarding claim 17, Yamada et al. teaches a fuel cell system 10 comprising a fuel cell stack 11, the fuel cell system 10 is mounted to a fuel cell hybrid vehicle (para. [0021]).  Yamada et al. also teaches that fuel cell stack 11 includes cells having a structure that an electrolyte film is interposed between a plate of a cathode electrode and a plate of an anode electrode, and located between the cells (para. [0022]); the fuel cell stack 11 includes an ECU 17 that is equivalent to an electronic controlling the fuel cell (para. [0024]); and that the ECU 17 is a controlling components of the system 10 (para. [0024]).  Yamada et al. further teaches that the hybrid vehicle includes the cooling circuit 16 that is equivalent to a cooling unit that cools down the FC stack 11 (para. [0032]); the cooling circuit 16 is a refrigerant circuit circulating a coolant that is the refrigerant outside of the FC stack 11 such that the coolant flows out of the FC stack 11 and then flows back into the FC stack 11 (para. [0032]); and that the cooling circuit 16 further includes a radiator 42, a rotary valve 43, a circulation pump 44 and an ECU 17 (paras. [0032] and [0033]; ECU 17 corresponds to the claimed controller).  Additionally, Yamada et al. teaches that the cooling circuit 16 further includes a radiator outlet temperature sensor 45 as a first temperature sensor and a cell outlet temperature sensor 46 as a second temperature sensor (para. [0033]).  Yamada et al. teaches a method wherein the radiator outlet temperature sensor 45 and the cell outlet temperature sensor 46 send sensed temperature information to the ECU 17 (para. [0033]). 
Yamada et al. teaches a cooling control method of a fuel cell, comprising:

adjusting, by the controller, a ratio of coolant passing through a heat exchange device (radiator 420) to coolant bypassing the heat exchange device based on the estimated temperature of the separator (para. [0044]).  
Yamada et al. is silent regarding adjusting, by the controller, a rotation speed of a pump for circulating coolant for cooling the fuel cell stack based on the estimated temperature of the fuel cell stack.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting, by the controller, a rotation speed of a pump for circulating coolant for cooling the fuel cell stack based on the estimated temperature of the fuel cell stack when doing so provides for better or more effective cooling of the fuel cell.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724